Citation Nr: 0706232	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of a cervical discectomy by the 
Department of Veterans Affairs in April 2001.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel



INTRODUCTION

The veteran had active service from January 1975 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 as a result of surgical 
treatment by VA in April 2001.  In November 2004 the veteran 
testified at a personal hearing via videoconference from the 
RO before the undersigned Acting Veterans Law Judge, 
presiding over the hearing in Washington, D.C.  

In September 2005, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2006).  The VHA expert provided a 
response dated in December 2005.  In October 2006, the Board 
provided a copy of the opinion to the veteran to review and 
an opportunity to respond.  Later that month, the veteran 
responded that he did not have any additional evidence or 
argument to submit.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the proximate cause of the veteran's additional disability of 
the right lower extremity (diagnosed as monoplegia), due to a 
cervical discectomy by the Department of Veterans Affairs in 
April 2001, was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical or surgical 
care in connection with the April 2001 cervical discectomy, 
nor does it show that the proximate cause of the veteran's 
additional disability was an event not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, as a result of a cervical discectomy 
by the Department of Veterans Affairs in April 2001, have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision in October 
2002.  The RO's April 2002 notice letter informed the veteran 
that he could provide evidence to support his claim or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As the Board concludes below that the 
preponderance is against the veteran's claim for benefits and 
no disability rating or effective date will be assigned, 
there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

VA and non-VA outpatient and inpatient records have been 
obtained.  The veteran has not identified any additional 
post-service medical care providers.  A decision from the 
Social Security Administration (SSA) has been obtained along 
with the records and reports the SSA considered in making it 
decision.  The veteran was afforded multiple VA examinations.  
Further, as noted above, the Board obtained a VHA medical 
opinion in December 2005 and allowed the veteran the 
opportunity to submit additional evidence and argument with 
regard to the same.  The veteran waived RO consideration of 
the opinion in an October 2006 statement as well as his right 
to submit additional evidence and argument.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Factual Background

In an April 2001 VA operative report it was noted that the 
veteran had a long history of neck problems and had underwent 
multiple prior cervical surgeries.  He had recently developed 
very severe right arm pain, numbness, and weakness of the 
right hand.  He was referred for cervical surgery.  The 
risks, complications, and benefits were noted to have been 
discussed in detail with the veteran.  Complications as 
listed in the operative report, included, but were not 
limited to, infection, hemorrhage, injury to the nerve, 
paralysis of the arm, dural injury, CSF leak, spinal 
instability, continued symptoms, failure to improve, or even 
death.  After he verbalized understanding and agreed to go 
ahead with the procedure, on April 5, 2001, the veteran 
underwent posterior right C6-7 keyhole foraminotomy, 
decompression, and discectomy at the G.V. (Sonny) Montgomery 
VA Medical Center (VAMC).  He had an uneventful recovery, 
tolerated the procedure well, and was transferred in stable 
condition to the recovery room.  

In an April 2001 VA discharge summary it was noted that 
initially, after the operation, the veteran was somewhat 
unsteady in his gait, but that this had improved throughout 
the day and on the afternoon of April 6, 2001 he was ready 
for discharge home.  

Subsequent VA treatment records dated from April 2001 through 
August 2001 show that the veteran continued to have difficulties 
with his right lower extremity.  One week after surgery he 
complained of right leg weakness, incoordination with the right 
leg and foot and that he walked with a drag of the right leg.  
The plan was for the veteran to undergo occupational therapy to 
increase use of the right arm and leg.  In June 2001 he was seen 
by the VA neurosurgeon that performed the veteran's cervical 
surgery.  It was noted that the appellant still walked with a 
slight drag of his right foot, right foot numbness, heaviness, 
and weakness.  The clinical impression was status post cervical 
foraminotomy performed with the keyhole facectomy on the right 
side, and followed with an atypical right foot deficit which was 
very difficult to localize.  The VA neurosurgeon felt it may be 
of spinal cord origin, but the weakness and disability had been 
quite disproportionate and inconsistent.  The veteran was advised 
to continue with physical therapy and gait training and a 
temporary disability certificate was provided.

In July 2001 the veteran was referred for a neurological 
consultation and it was noted that he still had difficulty using 
his right leg.  He reported the right leg was numb, without 
feeling, flaccid, and unable to move.  The diagnosis was 
monoplegia of the dominant lower extremity.  The veteran was 
referred for physical therapy, but continued to experience right 
lower extremity weakness, numbness, and dragging of his right 
foot when walking.  

On VA examination in September 2001 it was noted that the VA 
examiner had discussed this matter with the neurosurgeon that 
performed the veteran's discectomy in April 2001.  The VA 
neurosurgeon had examined the veteran in August 2001 and 
indicated that the present neurological findings on the veteran, 
such as right leg/arm weakness and bowel/bladder incontinence 
were not consistent with the results of the follow up MRI/nerve 
conduction studies of the cervical spine.  The VA examiner 
indicated that there were no physical findings by the MRI and 
nerve conduction studies which would explain the present 
neurological deficits.  The VA examiner then concluded that the 
etiology of the present neurological findings were yet to be 
identified.  

On another VA examination in September 2002, the VA examiner 
indicated that after reviewing the claims file, he could find no 
evidence of carelessness, negligence, lack of proper skill, or 
error in judgment in the case of the surgery performed on the 
veteran in April 2001.

In September 2005, the Board requested a medical opinion from a 
VA neurosurgeon.  The Board requested that the VA neurosurgeon 
indicate whether it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that the veteran's neurological 
symptomatology (diagnosed as monoplegia), which appeared 
subsequent to the cervical discectomy surgery in April 2001, was 
casually related to that surgery.  The Board requested that if 
the VA neurosurgeon found that the veteran's post-surgical 
neurological symptomatology was more likely than not or at least 
as likely as not related to the cervical discectomy, then 
opinions should be provided as to whether the current chronic 
neurological symptomatology:  (a) was the result of either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; or (b) 
was a reasonably foreseeable consequence (result) of the cervical 
discectomy the veteran underwent in April 2001.

In a December 2005 opinion, a VA neurosurgeon concluded that 
after evaluation of the provided record, including 
preoperative neurosurgical evaluation, the preoperative image 
studies, and the operative note, there was no error in the 
clinical judgment that directed the proposed therapy, and 
that the decided surgical approach as well as the execution 
was within the standard way of dealing with this disease.  
The VA neurosurgeon indicated that the alleged post operative 
weakness of the right lower limb associated with loss of 
sensation in the same side was not explainable on the basis 
of the normal CT scan of the head, nor on the basis of 
peripheral nerve problems as the veteran presented with upper 
motor neuron findings.  The VA neurosurgeon indicated that 
the objective evidence available from the record showed that 
the veteran did not have upper motor neuron findings before 
the surgical procedure, but in clinical examinations after 
the surgical intervention these findings were present in the 
right sided extremities.  The VA surgeon concluded that, 
considering that the brain was found normal in the CT scan, 
the findings originated in the cord and had a high 
probability of being related to the surgical procedure.  
Finally, the VA neurosurgeon concluded that "the consequence 
was reasonably foreseeable".  

III.  Analysis

The veteran contends that he should be entitled to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for the results of an April 2001 cervical discectomy 
conducted at the G.V. (Sonny) Montgomery VA Medical Center 
(VAMC) in Jackson, Mississippi.

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in March 2002.  Because the claim was filed after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The new law 
requires that the claimed additional disability be "caused 
by" VA hospital care, medical or surgical treatment, or 
examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The Board notes that 
the RO had an opportunity to consider the above provisions 
that were codified at 38 C.F.R. § 3.361 in the July 2005 
supplemental statement of the case.  There is no prejudice in 
the Board also considering the new regulation.

In pertinent part, 38 C.F.R. § 3.361 provides as follows.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

A review of the record shows that in April 2001, the veteran 
underwent a cervical discectomy at the G.V. (Sonny) 
Montgomery VA Medical Center (VAMC) in Jackson, Mississippi.  
In an operative report it was noted that he had a long 
history of neck problems and had underwent multiple prior 
cervical surgeries.  He had recently developed very severe 
right arm pain, numbness, and weakness of the right hand.  He 
was referred for cervical surgery and the risks, 
complications, and benefits were noted to have been discussed 
in detail with him.  Complications as listed in the operative 
report, included, but were not limited to, infection, 
hemorrhage, injury to the nerve, paralysis of the arm, dural 
injury, CSF leak, spinal instability, continued symptoms, 
failure to improve, or even death.  After he verbalized 
understanding and agreed to go ahead with the procedure, on 
April 5, 2001, the veteran underwent posterior right C6-7 
keyhole foraminotomy, decompression, and discectomy.  He had 
an uneventful recovery, tolerated the procedure well, and was 
transferred in stable condition to the recovery room.  
Initially, after the operation, the veteran was somewhat 
unsteady in his gait, but this had improved and on the day 
after surgery he was ready for discharge.  

Subsequent VA treatment records show that the veteran continued 
to have difficulties with his right lower extremity, including 
right leg weakness, incoordination with the right leg and foot, 
and drag of the right leg.  In July 2001 he was referred for a 
neurological consultation and it was noted that he still had 
difficulty using his right leg.  He reported the right leg was 
numb, without feeling, flaccid, and unable to move.  The 
diagnosis was monoplegia of the dominant lower extremity.  

It is clear from the record that the veteran experienced 
additional disability (monoplegia of the right lower 
extremity) from his April 2001 cervical discectomy at the 
G.V. (Sonny) Montgomery VAMC.  However, although the veteran 
has additional disability, there is no competent medical 
evidence of record suggesting that his additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, nor is there competent evidence of record showing 
that that the monoplegia was an event not reasonably 
foreseeable.  To the contrary, the VA examiner in September 
2002 indicated that after reviewing the claims file he could 
find no evidence of carelessness, negligence, lack of proper 
skill, or error in judgment in the case of the surgery 
performed on the veteran in April 2001.  

Additionally, in December 2005, a VA neurosurgeon opined that 
there was no error in the clinical judgment that directed the 
proposed surgery, and that the decided surgical approach as 
well as the execution was within the standard way of dealing 
with this disease.  The VA neurosurgeon indicated that the 
alleged post operative weakness of the right lower limb 
associated with loss of sensation in the same side originated 
in the cord and had a high probability of being related to 
the surgical procedure.  Finally, the VA neurosurgeon 
concluded that "the consequence was reasonably 
foreseeable".  There are no medical opinions of record to 
the contrary.  While other VA physicians (as noted in various 
treatment records in the claims file) may have found that the 
veteran sustained additional disability as a result of the 
cervical discectomy in April 2001, none of these physicians 
have found that the additional disability resulted from 
improper medical care or was an event not reasonably 
foreseeable.  Moreover, the Board gives this uncontradicted 
VA opinion dated in December 2005 significant weight because 
the examiner reviewed the veteran's medical records in detail 
and provided opinions after a full review of the medical 
question at issue and the medical facts pertaining to the 
veteran.

The Board has considered the veteran's and his spouse's 
statements and testimony regarding his ongoing and 
significant problems with his right lower extremity, as well 
as their statements relating his current mobility and 
employment problems to his April 2001 surgery and/or 
negligence.  However, as lay persons, they do not have the 
competence to render a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

While very sympathetic to the veteran's condition, in view of 
the foregoing, the Board concludes that the weight of the 
competent evidence is against a finding that the proximate 
cause of the additional disability (diagnosed as monoplegia 
of the right lower extremity) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA; or that the proximate cause of 
the additional disability was an event not reasonably 
foreseeable.  U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The 
criteria for compensation under 38 U.S.C.A. § 1151 are not 
met.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of a cervical discectomy by the 
Department of Veterans Affairs in April 2001 is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


